Citation Nr: 1721084	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri 


1.  Entitlement to service connection for non-malignant thyroid nodular disease, claimed as thyroid problems, including as due to ionizing radiation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2010.  The Board remanded his case in February 2011 and in June 2015.  The June 2015 decision also denied service connection for hypothyroidism, claimed as thyroid problems, including as due to ionizing radiation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Non-malignant thyroid nodular disease is not attributable to service including his in-service ionizing radiation exposure.

2.  The evidence does not show that the Veteran's left knee disability precludes him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Non-malignant thyroid nodular disease was not was not incurred during active service, nor may it be presumed to have been incurred therein including as the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Under section 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.

In pertinent part, section 3.311(b)(1) provides that upon initial review of a claim, when it is determined that (i) a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (ii) such Veteran subsequently developed a radiogenic disease; and (iii) such disease first became manifest within the applicable specified period, before its adjudication, the claim will be referred to the Under Secretary for Benefits for consideration as to whether sound scientific and medical evidence, including an advisory medical opinion from the Under Secretary for Health if necessary, indicates that the claimed disease resulted from exposure to radiation in service.

With respect to the third means of establishing service connection for a condition claimed to be due to exposure to ionizing radiation, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation).

The Veteran contends that he has non-malignant thyroid nodular disease due to ionizing radiation exposure during service.  See August 2010 Board hearing.  

In a July 2007 letter of the Defense Threat Reduction Agency (DTRA), it was noted that the Veteran was a confirmed participant in U.S. atmospheric testing conducted in 1953 and had exposure to ionizing radiation during that service.  The doses which the Veteran could have received during participation in US. atmospheric nuclear testing are not more than: External gamma dose: 18 rem; External neutron dose: 2 rem; Total skin dose to any skin area (beta plus gamma): 550 rem.

A December 2014 letter of the DTRA indicated that the Veteran was a participant of Operation UPSHOT-KNOTHOLE, a U.S. atmospheric nuclear test series conducted at the Nevada Test Site in 1953.  The dose that the Veteran could have received during his participation in Operation UPSHOT-KNOTHOLE are not more than: External gamma dose: 18 rem; External neutron dose: 2 rem; Internal committed dose to the thyroid (alpha): 0.1 rem; Internal committed dose to the thyroid (beta + gamma): 7 rem.

Thereafter, a Radiation Review under 38 C.F.R. § 38 CFR 3.311 was conducted.  On February 17, 2015, the case was referred to the Under Secretary for Health for an opinion as to whether it is likely, unlikely, or as likely as not that the Veteran's hypothyroidism was the result of exposure to ionizing radiation in service.  The March 27, 2015, memorandum from the Director, Post 9-11 Era Environmental Health Program (DEHP), written for the Under Secretary, concluded that it was unlikely that the Veteran's non-malignant hypothyroidism was the result of exposure to ionizing radiation during service.  The DEHP noted that the letter from the DTRA, dated December 2014, stated that the Veteran is a confirmed participant of Operation UPSHOT-KNOTHOLE, conducted in 1953.  DTRA stated the Veteran was exposed to radiation as indicated previously.  It was noted that hypothyroidism in a person under 30 years of age at the time of irradiation did show a dose-dependent excess, however, this appeared within 20 years of exposure and showed a relative risk of only 1.24 at a dose of Gy (100rem); the Veteran's dose of 7.1 rem to the thyroid was less than 10 % of the threshold.  The BEIR VII report indicated that several non-malignant disease, including thyroid disease, do show a response.  However, they found it was not possible to rule out of a model with a threshold as high as 0.5 Sv (50 rem).  The Veteran's thyroid dose was well below this threshold dose.  Atomic bomb survivors under 30 at the time of exposure have shown a dose dependent excess of thyroid disease, defined to include nontoxic nodular goiter, diffuse goiter, thyrotoxicosis, chronic lymphocytic thyroiditis, and hypothyroidism.  However, the excess became evident within 20 years after irradiation.  This Veteran's disease was not diagnosed until 56 years after his exposure.  The Veteran was 21 years old when exposed to ionizing radiation.  The Radiation Risk Activity Information Sheet stated the Veteran had a smoking history prior to quitting in 1996.  His DD Form 214 stated that the Veteran is male, Caucasian, with brown hair, hazel eyes, 64 inches in height, weighing 150 lbs.  His family history was positive for parents, brother and sister with cancer or leukemia, type not specified.  Non-malignant thyroid nodular disease was not a disease listed at 38 CFR 3.309(d).  The conclusion was that there was no reasonable possibility that the Veteran's non-malignant hypothyroidism was the result of exposure to ionizing radiation.  

A March 2015 clarifying opinion also indicated that it was unlikely that the Veteran's non-malignant hypothyroidism was the result of exposure to ionizing radiation.  

Thereafter, a January 2017 Under Secretary Opinion indicated that non-malignant thyroid nodular disease is not one of the presumptive diseases listed 38 C.F.R. § 3.309(d); however, non-malignant thyroid nodular disease is an enumerated radiogenic disease under 38 C.F.R. § 3.311(b)(2).  Based on the sound scientific and medical evidence of record, the Veteran's dose of 7.1 rem to the thyroid; diagnosed 56 years after exposure to ionizing radiation does not meet any of the thresholds outlined in the medical opinion issued by the Director, Post 9-11 Era Environmental Health Program of the Under Secretary of Health.  Although the Veteran's exposure occurred when he was 21 years of age there is no evidence of a dose dependent excess of thyroid disease, which included non-malignant nodular disease.  It is the opinion that the Veteran's non-malignant thyroid nodule disease is not due to his exposure to ionizing radiation during service.  

With respect to the first way of establishing service connection, 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) provide for presumptive service connection for certain enumerated diseases in Veterans who participated in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device.  Although the Veteran is a confirmed participant in Operation Castle, the enumerated diseases in section 3.309(d) do not include a thyroid disability other than cancer of the thyroid.  Thus, section 3.309(d) provides no basis upon which to grant service connection for thyroid nodular disease.

Second, service connection may be established for certain radiogenic diseases pursuant to special development procedures specifically prescribed in 38 C.F.R. 
§ 3.311.  Nonmalignant thyroid nodular disease is a "radiogenic disease" under section 3.311.  However, the opinions as set forth above concluded that the Veteran's non-malignant thyroid nodule disease is not due to his exposure to ionizing radiation during service.  The opinion was based on a review of the record including the exposure to ionizing radiation and the dose estimates.  In sum, the special development procedures as stipulated in 38 C.F.R. § 3.311 resulted in a conclusion that there was no reasonable possibility that the Veteran's non-malignant thyroid nodular disease resulted from radiation exposure in service.

Finally, service connection may be established with proof of actual direct causation, without regard to the statutory provisions concerning radiation exposure.  Combee, 34 F.3d at 1043-44.  The Veteran's case is fire-related which means that his records were destroyed in a fire.  Thus, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule and to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption for granting any of the claims.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran does not assert nor does the record show that his non-malignant thyroid nodular disease had its initial onset during service, within close proximity to service, or on a basis other than by way of radiation exposure.  

However, as a lay person in the field of medicine, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone and which has required multiple medical opinions, as noted.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion is outweighed by the findings to the contrary in the medical opinions provided by medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In summary, the Board concludes that the most probative evidence of record, the pertinent medical opinions, show that non-malignant thyroid nodular disease was not present during service nor is it related to the Veteran's active service or any incident therein, including exposure to ionizing radiation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

In this case, a 100 percent rating was assigned for the Veteran's service-connected skin cancer from January 25, 2010.  The Board has previously noted that since the Veteran's claim for TDIU was filed in October 2007 and the Veteran claims he has been unemployed since 2003, the period prior to January 25, 2010 is the contention on appeal.  At the outset, prior to July 15, 2005, there were no service-connected disabilities in this case.  So, the period actually under appeal is from July 15, 2005 to January 25, 2010.  During that period of time, the Veteran was service-connected for skin cancer which was rated at 30 percent disabling, and from October 2, 2007, bilateral hearing loss was also service-connected and assigned a noncompensable rating.  At a 30 percent evaluation, the Veteran's service-connected disability (and then disabilities from October 2, 2007) does not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record fails to show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies) during the time period in question.  As noted during his hearing, the Veteran had other conditions which were not service-connected which contributed to his inability to work, such as his aneurysm and knee disabilities as well as other orthopedic disabilities of the spine, back, and shoulder.  The Veteran also has additional medical problems, such as diabetes mellitus.  The Veteran has also mentioned his advanced age.  The Board accepts the Veteran's statements that he was not working during the time period on question.  However, the record does not show that his unemployability status was due solely to his service-connected skin cancer condition and/or hearing loss.  He was of advancing age and had a myriad of medical problems during the time period in question.  Thus, the Board finds that the Veteran's service-connected disability(ies) alone did not preclude him from engaging in substantially gainful employment prior to January 25, 2010.  A 30 percent rating contemplates some impairment in the ability to perform employment.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected left knee disability under that Schedule accurately reflects the Veteran's overall impairment to his earning capacity.  Therefore, a TDIU rating is not warranted.


ORDER

Service connection for non-malignant thyroid nodular disease, claimed as thyroid problems, including as due to ionizing radiation, is denied.

Entitlement to TDIU is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


